—In an action, inter alia, to recover money paid pursuant to a guaranty, the defendants Richard Agins and Irwin Siegel appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Lockman, J.), *493dated June 26, 1997, as denied their cross motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
There are triable issues of fact as to the implied equitable right of the plaintiff, as guarantor of a partnership debt, to seek reimbursement from the appellants, two former partners, for the sums he paid to the partnership’s creditors (see, Blanchard v Blanchard, 201 NY 134; Thompson v Taylor, 72 NY 32; Konitzky v Meyer, 49 NY 571). Therefore, the Supreme Court properly denied the appellants’ cross motion for summary judgment. Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.